Citation Nr: 1338435	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  12-12 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1981 to August 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The Veteran's PTSD was caused by active military service. 


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303(c), 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for PTSD, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).




Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

The Veteran contends that he has PTSD as a result of the incidents he experienced while in service aboard the U.S.S. Sturgeon.  For the reasons discussed below, the Board finds that service connection is warranted.

The Veteran reported that his PTSD symptoms include recurrent intrusive thoughts related to service, recurrent nightmares, night sweats, avoidance of thoughts, feelings, and activities associated with traumatic events from service.  See February 2009 private examination report.  He reported insomnia, angry outbursts, hypervigilance, and concentration problems.  He also reported markedly diminished interest and participation in social activities.  The examiner noted feelings of worthlessness and guilt and recurrent thoughts of death, including suicidal ideation.

The Veteran was ultimately diagnosed with PTSD which the examiner, a licensed psychologist, related to service.  Her rationale was that the Veteran was experiencing PTSD symptoms related to the events he described from service.  He was encouraged to seek out individual and group therapy to help with his PTSD.  

The Veteran's stressors from service on the U.S.S. Sturgeon have been verified by the VA and include performing special operations off the coast of Libya.

The Veteran was afforded a VA examination in February 2010.  The Veteran's mental health symptoms included problems making decisions, insomnia, depression, concentration problems, low energy, and suicidal thoughts.  The Veteran also reported being married twice and having a few friends.  On examination the Veteran was anxious and restless with paranoid ideation.  

The examiner found the mental health test results to be invalid because she felt that the Veteran was exaggerating.  He was diagnosed with a mood disorder, no other symptoms.  The examiner was notified by the RO that the Veteran's non-combat stressor of being on the U.S.S. Sturgeon performing special operations had been verified and was conceded.  The examiner did not find that the Veteran could be diagnosed with PTSD.  Her rationale was that there was no evidence of a traumatic event in service, although there was evidence of stressful experiences.  She also noted the Veteran's response to events on the U.S.S. Sturgeon was not met with fear, helplessness, or horror.  With regard to his mood disorder, the examiner stated she could not explain the etiology of this condition without speculation as his symptoms were not reported for many years after separation from service.

As noted above, to prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).  The Veteran was diagnosed with PTSD by a private psychologist who linked the Veteran's PTSD to his in-service stressors.  See February 2009 private treatment record; 38 C.F.R. § 3.304(f).  

The February 2010 VA examiner did not diagnose the Veteran with PTSD, based on what appears to be the lack of a traumatic event in service, although the Veteran's claimed stressors aboard the U.S.S. Sturgeon had already been verified and conceded.  Accordingly, this opinion is assigned little probative value.

At the very least, the Board finds the evidence is in relative equipoise.  As there is corroborative evidence that the Veteran has PTSD and there is a competent medical opinion linking PTSD to service, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the Veteran's claim of service connection for PTSD is granted.  38 U.S.C.A. § 5107 (West 2002).

The RO will assign an appropriate disability rating, in accordance with 38 C.F.R. § 4.22 pertaining to aggravation of disabilities aggravated by active service.  See also Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as, although related, each having a distinct meaning as specified by Congress).


ORDER

Entitlement to service connection for PTSD is granted, 


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


